DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election, without traverse, of the invention of Group I, claims 1-9, in the reply filed on February 1, 2021, by Robert E. Hanson, is acknowledged. 
	Applicants have additionally elected, with traverse, the species of the polypeptide of SEQ ID NO:6. 
	The traversal is on the basis that claim SEQ ID NO:15, which is encoded by SEQ ID NO:46, lacks a start Methionine, but otherwise corresponds to elected SEQ ID NO:6. As well, SEQ ID NO:59 is the monocot codon optimized coding sequence also encoding H_N40. 
	Upon further consideration, and in light of Applicants’ arguments, the species of SEQ ID NOs:15, 46, and 59 have been REJOINED. 

Claims
The response submitted on February 1, 2021 has been entered. 
Claims 1-31 are pending in the application. 
Claim 10-31 are withdrawn for being directed to non-elected invention(s). 
Claims 1-9 are examined in this Office action.

Claim Interpretation
Regarding claims 1-9, the term “heterologous” refers to the relationship between two or more items derived from different sources and thus not normally associated in nature; see Specification, page 10, paragraph 0049. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b).


Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-5 of U.S. Patent No. 10,370,677 (parent patent), granted on August 6, 2019.
	Although the conflicting claims are not identical, they are not patentably distinct from one another. The subject matter claimed in the instant application is fully disclosed and claimed in the referenced patent, since the referenced patent and the instant application are claiming common subject matter.
	The instant claims are broadly drawn to a recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid sequence encoding a protein that has at least 85% sequence identity to a polypeptide sequence selected from the group consisting of SEQ ID NOs:1-20; and to a DNA construct comprising the recombinant DNA molecule. 
	Conflicting claims 1-5 are drawn to a recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid sequence encoding a protein that has at least 95% sequence identity to the polypeptide of SEQ ID NO:11; and to a DNA construct comprising the recombinant DNA molecule. Thus the conflicting compositions also include the same components as the compositions presently claimed. 
See MPEP § 2112.01; see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, with the identical chemical structures (transgenic plants comprising recombinant DNA and the corresponding recombinant polypeptides), the properties Applicants disclose and/or claim are inherently present in both sets of claims.
	Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-5 of U.S. Patent No. 10,370,677 and the claims 1-9 in the instant application are obvious variants and are not patentably distinct. See also MPEP § 804.
	It is noted that, while Applicants have elected SEQ ID NO:6, the claims continue to recite SEQ ID NOs:1-20. 
	This rejection can be obviated by amending the claims to recite elected SEQ ID NO:6. 

Improper Markush Group
Claims 1-9 are rejected under the judicially-created basis that they contain an improper Markush grouping of alternative species. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. 
	The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons: the 
	For example, an attempt at BLAST® alignment of elected SEQ ID NO:6 from Pectobacterium carotovorum and non-elected SEQ ID NO:7 from Shimwellia blattae produced the following best alignment:  

ALIGNMENT OF INSTANT SEQ ID NO:6 AND INSTANT SEQ ID NO:7
Sequence ID: Query_2211Length: 179Number of Matches: 1
Range 1: 1 to 178GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
217 bits(552)
1e-77
Compositional matrix adjust.
100/178(56%)
130/178(73%)
1/178(0%)

Query  1    MKALIVFSSRDGQTRAIA SYIANTLKGTLE-CDVVNVLNANDIDLSQYDRVAIGASIRYG  59
            MK LI+FS+RDGQT  IA +IA  L+   + C++V++L   + D S  + V +GASIRYG
Sbjct  1    MKTLILFSTRDGQTHKIARHIAGVLEEQGKACELVDLLQPGEPDWSTVECVVLGASIRYG  60

Query  60   RFHPAVNQFIRKHLTSLQQLPSAFFSVNLTARKPEKRTIQTNAYTRKFLLNSPWQPDLCC  119
             FH +  +F+  H   L  +P A F+VNL ARKPEK++ QTN+YTRKFL  SPWQP  C 
Sbjct  61   HFHKSFIRFVNTHAQRLNNMPGALFTVNLVARKPEKQSPQTNSYTRKFLAASPWQPQRCQ  120

Query  120  VFAGALRYPRYRWFDRVMIQLIMRITGGETDSTKEIEYTDWQQVARFAQDFAQLAAKN  177
            VFAGALRYPRY W+DR+MI+LIM++ GGETD+ KE+EYTDWQ V RFA++ AQL  + 
Sbjct  121  VFAGALRYPRYSWYDRMMIRLIMKMAGGETDTRKEVEYTDWQSVTRFAREIAQLPGET  178


	Accordingly, these two sequences exhibit only 56% sequence identity. In contrast, the claims require at least 85% sequence identity.
	Similarly, an attempt at BLAST® alignment of SEQ ID NO:11 from Enterobacter cloacae and SEQ ID NO:5 from Erwinia toletana produced the following best alignment:  


Sequence ID: Query_202245Length: 178Number of Matches: 1
Related Information
Range 1: 2 to 176GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
254 bits(649)
2e-92
Compositional matrix adjust.
115/175(66%)
141/175(80%)
0/175(0%)

Query  1    KALVLYSTRDGQTHAIA SYIASCMKEKAECDVIDLTHGEHVNLTQYDQVLIGASIRYGHF  60
            KAL+L+S+R+GQT  IASYIA+ +KE+ ECDV ++   E ++ +QYD+VLIG SI YGHF
Sbjct  2    KALILFSSREGQTREIASYIANSIKEEMECDVFNILRVEQIDWSQYDRVLIGGSIHYGHF  61

Query  61   NAVLDKFIKRNVDQLNNMPSAFFCVNLTARKPEKRTPQTNPYVRKFLLATPWQPALCGVF  120
            +  + KF+KR++ +L    S FFCVNLTARK +KRTPQTN Y+RKFLL +PWQP  C VF
Sbjct  62   HPAVAKFVKRHLHELQQRSSGFFCVNLTARKADKRTPQTNAYMRKFLLQSPWQPDCCAVF  121

Query  121  AGALRYPRYRWIDKVMIQLIMRMTGGETDTSKEVEYTDWEQVKKFAEDFAKLSYK  175
            AGALRY RYRW D+VMIQLIMRMTGGETDTSKEVEYTDW QV +FA++FA L  K
Sbjct  122  AGALRYTRYRWFDRVMIQLIMRMTGGETDTSKEVEYTDWTQVARFAQEFAHLPGK  176




	Accordingly, these two sequences exhibit only 66% sequence identity. In contrast, the claims require at least 85% sequence identity. 
	Thus, the species do not share a substantial structural feature and a common use which flows therefrom. 
	In response to this rejection, Applicants should either amend the claim to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Indefiniteness
Claim 5 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. 
	Claim 5 recites the recombinant DNA molecule of claim 4, wherein “the nucleic acid molecule is operably linked to a DNA molecule encoding a targeting sequence that functions to localize an operably linked protein within a cell” (emphasis supplied). Preceding claims 1 and 4 recite recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid molecule encoding a protein. It is unclear whether the operably linked protein recited in claim 5 is the same protein of claims 1 and 4, or a different protein (cf. claim 7, which references the (same) protein). Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	In the interest of compact prosecution and for purposes of examination, claim 5 has been interpreted to recite same protein of preceding claims 1 and 4.  

	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 1 and 4-9 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All 
The claims are broadly drawn to a recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid molecule encoding a protein that has at least 85% sequence identity to amino acid sequence of SEQ ID NO:6, wherein the protein has herbicide-insensitive protoporphyrinogen oxidase activity; wherein the heterologous promoter is functional in a plant cell; wherein the nucleic acid molecule is operably linked to a DNA molecule encoding a targeting sequence that functions to localize an operably linked protein within a cell; to a DNA construct comprising the recombinant DNA molecule; wherein the molecule further comprises an operably linked DNA molecule encoding a targeting sequence that functions to localize the protein within a cell; wherein the protein confers PPO herbicide tolerance to said cell; and wherein the DNA construct is present in the genome of a transgenic plant, seed, or cell. 
	The Specification describes the identification of protoporphyrinogen oxidases from microbial sequence databases using bioinformatic methods and a protoporphyrinogen oxidase bacterial screening system. The sequence of E. coli HemG (SEQ ID NO:4) was use as a starting sequence for bioinformatic analysis of microbial sequence databases. The bioinformatic analysis identified thirty-three novel putative protoporphyrinogen oxidases of the HemG PPO family from diverse bacterial sources (page 21, paragraph 071). 
	Applicants describe that the coding sequences for 10 selected HemG PPO enzymes were optimized for E. coli expression to eliminate any rare codons found in the wild-type DNA sequence. The E. coli optimized coding sequences for the 10 HemG PPO enzymes were then cloned into bacterial expression vectors (Id., paragraph 0072).
Pectobacterium carotovorum (see pages 27-28, paragraph 0086, Table 4; see also Sequence Listing). SEQ ID NO:37 is the corresponding nucleic acid sequence, dicot codon optimized (Id.). 
	Applicants describe the expression and testing of PPO enzymes in soybean plants, using constructs comprising HemG PPO enzymes including H_N40, i.e., SEQ ID NO:6 (Example 6, pages 32-33, paragraphs 094-097). These provided tolerance to the PPO herbicide (Id.).
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. The court stated that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
	With the exception of the full-length protoporphyrinogen oxidase protein of SEQ ID NO:6, Applicants have not reduced to practice any other nucleic acid molecule encoding a protein having an amino acid sequence that has at least 85% sequence identity to SEQ ID NO:6, while also having a herbicide-insensitive protoporphyrinogen oxidase function. 
	Applicants’ exemplified species appear to be of a broadly claimed genus of recombinant DNA molecules comprising a heterologous promoter operably linked to a nucleic acid molecule encoding a protein that has at least 85% sequence identity to amino acid sequence of SEQ ID NO:6, wherein the protein has herbicide-insensitive protoporphyrinogen oxidase (PPO) activity. However, Applicants have not reduced to practice a representative number of species of the et al., 2011, Protoporphyrinogen oxidase inhibitor: an ideal target for herbicide discovery, CHIMIA 65: 961-969; see IDS filed 06/25/2019). Sequence alignment showed that the sequence identity is very low among different PPOs (mtPPO, mxPPO, bsPPO, and hPPO) (page 962, middle col., second paragraph). PPO enzymes from different species exhibit a variety of substrate specificities due to the different sizes of substrate binding cavities (page 963, middle col., second paragraph). Furthermore, it is known that inhibitors compete with the substrate by mimicking parts of the substrate structure. Different inhibitors have different mimicking modes, and the same inhibitor might have different binding modes with PPOs from different species (Id., right-hand col., second paragraph). These factors do not appear to have been adequately addressed in the instant application.  
	In this case, the Specification fails to overcome the unpredictability of reducing to practice the expression of the broadly claimed genus of herbicide-insensitive protoporphyrinogen oxidases, as it does not provide an adequate description of the recited polypeptides, and which would be causally related to the recited activity. The representative species for the claimed genus of recombinant polypeptides at least 85% identical to SEQ ID NO:6 and having herbicide-insensitive protoporphyrinogen oxidase activity are not disclosed, and thus their structure and function are unknown.
	With the exception of menaquione-dependent protoporphyrinogen IX dehydrogenase variants from Pectobacterium  BLASTing® instant SEQ ID NO:6 in the NCBI/GenBank does not reveals any other polypeptide (from any other organism) having at least 85% sequence identity to SEQ ID NO:6 over the entire query cover; data not shown. The structure-function 
	Describing and reducing to practice a genus of polypeptides with all possible single amino acid substitutions relative to the 179-amino-acids-long polypeptide of SEQ ID NO:6 would require describing and reducing to practice 19179 polypeptide sequences. Polypeptides consisting of an amino acid sequence 85% identical to SEQ ID NO:6 would have up to 27 random amino acid substitutions relative to SEQ ID NO:6. Accordingly, 27 x 19179 amino acid sequences would need to be described and reduced to practice; most of which were not in Applicants’ possession at the time of filing. The instant Specification fails to provide guidance for which amino acids of SEQ ID NO:6 can be substituted, and to which amino acids, and also which amino acids must not be changed, to maintain the functional activity of the encoded protein. The Specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and/or additions and still produce a functional protein.  
	Describing and reducing to practice the claimed genus of amino acid substitutions in the protein of SEQ ID NO:6 is unpredictable. While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein’s sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited. Certain positions in the sequence are critical to the protein’s structure/function relationship, for example various sites or regions directly involved in binding, activity, and in providing the correct three-dimensional spatial  substitutions at all. See Keskin et al., 2004, A new, structurally nonredundant, diverse data set of protein–protein interfaces and its implications, Protein Science 13: 1043-1055 (see IDS filed 06/25/2019), who teach that proteins with similar structure may have different functions (Abstract; pages 1043-1044). See also Guo et al., 2004, Protein tolerance to random amino acid change, Proceedings of the National Academy of Sciences USA 101: 9205-9210 (see IDS filed 06/25/2019), who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its inactivation (Abstract; page 9206; Table 1). In the instant case, such a probability factor will be much higher as the claim encompasses more than a single amino acid change in the protein set forth in SEQ ID NO:6. Furthermore, Thornton et al., 2000, From structure to function: approaches and limitations, Nature Structural Biology, structural genomic supplement, November 2000: 991-994 (see IDS filed 06/25/2019), teach that structural data may carry information about the biochemical function of a protein, while its biological role in the cell or organism is much more complex and additional experimentation is needed to elucidate actual biological function (page 992). 
Applicants have failed to reduce to practice the broadly claimed compositions that comprise proteins having at least 85% identity to SEQ ID NO:6 and having herbicide-insensitive protoporphyrinogen oxidase activity. Hence, Applicants fail to meet the test set forth by Eli Lilly. 
	Given Applicants have provided very vague description of the structures or method steps that would link the broadly claimed genus of proteins having herbicide-insensitive protoporphyrinogen oxidase activity, it remains unclear what features or method steps are capable of performing the claimed function. The Specification fails to provide an adequate See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/written.pdf.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by the sequence of a Pectobacterium polaris menaquinone-dependent protoporphyrinogen IX dehydrogenase with a UniProtKB Accession No. A0A093V7L1, published 26 November 2014. 
	The claims are drawn to a recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid molecule encoding a protein that has at least 85% sequence identity to the amino acid sequence of SEQ ID NO:6, wherein the protein has herbicide-insensitive protoporphyrinogen oxidase activity; to a DNA construct comprising the recombinant DNA molecule; and to a cell in which genome the DNA construct is present.
	The sequence of the menaquinone-dependent protoporphyrinogen IX dehydrogenase from Pectobacterium polaris with a UniProtKB Accession No. A0A093V7L1 has been publicly available since at least 26 November 2014. This sequence is 100% identical to instant SEQ ID NO:6; see alignment below. 

RESULT 1
A0A093V7L1_9GAMM
ID   A0A093V7L1_9GAMM        Unreviewed;       179 AA.
AC   A0A093V7L1;
DT   26-NOV-2014, integrated into UniProtKB/TrEMBL.
DT   26-NOV-2014, sequence version 1.
DT   07-OCT-2020, entry version 28.
DE   SubName: Full=Menaquinone-dependent protoporphyrinogen IX dehydrogenase {ECO:0000313|EMBL:QHQ24086.1};
DE            EC=1.3.5.3 {ECO:0000313|EMBL:QHQ24086.1};
DE   SubName: Full=Protoporphyrinogen oxidase {ECO:0000313|EMBL:RUS00568.1};
DE            EC=1.3.3.4 {ECO:0000313|EMBL:RUS00568.1};
GN   Name=hemG {ECO:0000313|EMBL:QHQ24086.1};
GN   ORFNames=GMX10_08350 {ECO:0000313|EMBL:QHQ24086.1}, KHDHEBDM_01579
GN   {ECO:0000313|EMBL:RUS00568.1};
OS   Pectobacterium polaris.
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
OC   Pectobacteriaceae; Pectobacterium.
OX   NCBI_TaxID=2042057 {ECO:0000313|EMBL:RUS00568.1, ECO:0000313|Proteomes:UP000267834};
RN   [1] {ECO:0000313|EMBL:RUS00568.1, ECO:0000313|Proteomes:UP000267834}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=F109 {ECO:0000313|EMBL:RUS00568.1,
RC   ECO:0000313|Proteomes:UP000267834};
RA   Miroshnikov K., Vo T.N.H., Khodykina M.V., Kabanova A.M., Shneider M.,
RA   Korzhenkov A., Toschakov S.V., Miroshnikov K.A., Ignatov A.N.;
RT   "Genomes of strain of Pectobacterium carotovorum causing soft rot disease
RT   of Potato in Russia.";
RL   Submitted (NOV-2018) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:QHQ24086.1, ECO:0000313|Proteomes:UP000464054}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=PZ1 {ECO:0000313|EMBL:QHQ24086.1,
RC   ECO:0000313|Proteomes:UP000464054};
RA   Jee S.;
RL   Submitted (NOV-2019) to the EMBL/GenBank/DDBJ databases.
CC   -!- COFACTOR:
CC       Name=FMN; Xref=ChEBI:CHEBI:58210;
CC         Evidence={ECO:0000256|ARBA:ARBA00001917};
CC   -!- SIMILARITY: Belongs to the flavodoxin family.
CC       {ECO:0000256|ARBA:ARBA00005267}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP046377; QHQ24086.1; -; Genomic_DNA.
DR   EMBL; RRYS01000005; RUS00568.1; -; Genomic_DNA.
DR   RefSeq; WP_039482948.1; NZ_WUCO01000005.1.
DR   EnsemblBacteria; KFX16533; KFX16533; KP17_06525.
DR   KEGG; ppoa:BJK05_17585; -.
DR   KO; K00230; -.
DR   Proteomes; UP000267834; Unassembled WGS sequence.
DR   Proteomes; UP000464054; Chromosome.
DR   GO; GO:0009055; F:electron transfer activity; IEA:InterPro.
DR   GO; GO:0010181; F:FMN binding; IEA:InterPro.
DR   GO; GO:0004729; F:oxygen-dependent protoporphyrinogen oxidase activity; IEA:UniProtKB-EC.
DR   Gene3D; 3.40.50.360; -; 1.
DR   InterPro; IPR008254; Flavodoxin/NO_synth.
DR   InterPro; IPR001226; Flavodoxin_CS.
DR   InterPro; IPR026816; Flavodoxin_dom.

DR   Pfam; PF12724; Flavodoxin_5; 1.
DR   SUPFAM; SSF52218; SSF52218; 1.
DR   PROSITE; PS00201; FLAVODOXIN; 1.
DR   PROSITE; PS50902; FLAVODOXIN_LIKE; 1.
PE   3: Inferred from homology;
KW   Flavoprotein {ECO:0000256|ARBA:ARBA00022630};
KW   FMN {ECO:0000256|ARBA:ARBA00022643};
KW   Oxidoreductase {ECO:0000313|EMBL:RUS00568.1}.
FT   DOMAIN          3..171
FT                   /note="Flavodoxin-like"
FT                   /evidence="ECO:0000259|PROSITE:PS50902"
SQ   SEQUENCE   179 AA;  20457 MW;  1AC6CC18634BE7E3 CRC64;

  Query Match             100.0%;  Score 929;  DB 106;  Length 179;
  Best Local Similarity   100.0%;  
  Matches  179;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKALIVFSSRDGQTRAIA SYIANTLKGTLECDVVNVLNANDIDLSQYDRVAIGASIRYGR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKALIVFSSRDGQTRAIA SYIANTLKGTLECDVVNVLNANDIDLSQYDRVAIGASIRYGR 60

Qy         61 FHPAVNQFIRKHLTSLQQLPSAFFSVNLTARKPEKRTIQTNAYTRKFLLNSPWQPDLCCV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FHPAVNQFIRKHLTSLQQLPSAFFSVNLTARKPEKRTIQTNAYTRKFLLNSPWQPDLCCV 120

Qy        121 FAGALRYPRYRWFDRVMIQLIMRITGGETDSTKEIEYTDWQQVARFAQDFAQLAAKNPA 179
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FAGALRYPRYRWFDRVMIQLIMRITGGETDSTKEIEYTDWQQVARFAQDFAQLAAKNPA 179




	The cloning and sequencing of the gene and the cDNA encoding A0A093V7L1 includes the generation of a recombinant DNA molecule comprising the A0A093V7L1-encoding nucleic acid, and also inherently includes the generation of transgenic bacterial cells that comprised  A0A093V7L1, at least for sequencing purposes; it is axiomatic that sequencing technology in 2014 required cloning of the Pectobacterium polaris DNA into a DNA vector that was amplified in a bacterial host (i.e. transgenic cell) such as Escherichia coli.
	Therefore, claims 1, 6, and 9 are interpreted to read on bacterial cells (as cells in which genome the DNA construct is present) that were used as hosts for the A0A093V7L1-encoding nucleic acid sequence in the process of its identification, cloning, and sequencing. 
Pectobacterium polaris menaquinone-dependent protoporphyrinogen IX dehydrogenase with a UniProtKB Accession No. A0A093V7L1 anticipated the claimed invention.

Claims 1, 6, and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by the sequence of a Pectobacterium carotovorum subsp. carotovorum (strain PC1) protoporphyrinogen oxidase with a UniProtKB Accession No. C6DHI2, published 01 September 2009. 
	The claims are drawn to a recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid molecule encoding a protein that has at least 85% sequence identity to the amino acid sequence of SEQ ID NO:6, wherein the protein has herbicide-insensitive protoporphyrinogen oxidase activity; to a DNA construct comprising the recombinant DNA molecule; and to a cell in which genome the DNA construct is present.
	The sequence of the Pectobacterium carotovorum subsp. carotovorum (strain PC1) protoporphyrinogen oxidase with a UniProtKB Accession No. C6DHI2 has been publicly available since at least 01 September 2009. This sequence is 96.6% similar to instant SEQ ID NO:6; see alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:6 AND C6DHI2
RESULT 13
C6DHI2_PECCP
ID   C6DHI2_PECCP            Unreviewed;       179 AA.
AC   C6DHI2;
DT   01-SEP-2009, integrated into UniProtKB/TrEMBL.
DT   01-SEP-2009, sequence version 1.
DT   07-OCT-2020, entry version 65.
DE   SubName: Full=Protoporphyrinogen oxidase {ECO:0000313|EMBL:ACT15055.1};
DE            EC=1.3.3.4 {ECO:0000313|EMBL:ACT15055.1};
GN   OrderedLocusNames=PC1_4040 {ECO:0000313|EMBL:ACT15055.1};
OS   Pectobacterium carotovorum subsp. carotovorum (strain PC1).
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;

OX   NCBI_TaxID=561230 {ECO:0000313|EMBL:ACT15055.1, ECO:0000313|Proteomes:UP000002736};
RN   [1] {ECO:0000313|EMBL:ACT15055.1, ECO:0000313|Proteomes:UP000002736}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=PC1 {ECO:0000313|EMBL:ACT15055.1,
RC   ECO:0000313|Proteomes:UP000002736};
RG   US DOE Joint Genome Institute;
RA   Lucas S., Copeland A., Lapidus A., Glavina del Rio T., Tice H., Bruce D.,
RA   Goodwin L., Pitluck S., Munk A.C., Brettin T., Detter J.C., Han C.,
RA   Tapia R., Larimer F., Land M., Hauser L., Kyrpides N., Mikhailova N.,
RA   Balakrishnan V., Glasner J., Perna N.T.;
RT   "Complete sequence of Pectobacterium carotovorum subsp. carotovorum PC1.";
RL   Submitted (JUL-2009) to the EMBL/GenBank/DDBJ databases.
CC   -!- COFACTOR:
CC       Name=FMN; Xref=ChEBI:CHEBI:58210;
CC         Evidence={ECO:0000256|ARBA:ARBA00001917};
CC   -!- SIMILARITY: Belongs to the flavodoxin family.
CC       {ECO:0000256|ARBA:ARBA00005267}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP001657; ACT15055.1; -; Genomic_DNA.
DR   RefSeq; WP_015842132.1; NC_012917.1.
DR   STRING; 561230.PC1_4040; -.
DR   EnsemblBacteria; ACT15055; ACT15055; PC1_4040.
DR   GeneID; 29705524; -.
DR   KEGG; pct:PC1_4040; -.
DR   eggNOG; COG4635; Bacteria.
DR   HOGENOM; CLU_094839_0_1_6; -.
DR   KO; K00230; -.
DR   OMA; IEYTDWE; -.
DR   OrthoDB; 796211at2; -.
DR   BioCyc; PCAR561230:G1GF8-4131-MONOMER; -.
DR   Proteomes; UP000002736; Chromosome.
DR   GO; GO:0009055; F:electron transfer activity; IEA:InterPro.
DR   GO; GO:0010181; F:FMN binding; IEA:InterPro.
DR   GO; GO:0004729; F:oxygen-dependent protoporphyrinogen oxidase activity; IEA:UniProtKB-EC.
DR   Gene3D; 3.40.50.360; -; 1.
DR   InterPro; IPR008254; Flavodoxin/NO_synth.
DR   InterPro; IPR001226; Flavodoxin_CS.
DR   InterPro; IPR026816; Flavodoxin_dom.
DR   InterPro; IPR029039; Flavoprotein-like_sf.
DR   Pfam; PF12724; Flavodoxin_5; 1.
DR   SUPFAM; SSF52218; SSF52218; 1.
DR   PROSITE; PS00201; FLAVODOXIN; 1.
DR   PROSITE; PS50902; FLAVODOXIN_LIKE; 1.
PE   3: Inferred from homology;
KW   Flavoprotein {ECO:0000256|ARBA:ARBA00022630};
KW   FMN {ECO:0000256|ARBA:ARBA00022643};
KW   Oxidoreductase {ECO:0000313|EMBL:ACT15055.1}.
FT   DOMAIN          3..171
FT                   /note="Flavodoxin-like"
FT                   /evidence="ECO:0000259|PROSITE:PS50902"
SQ   SEQUENCE   179 AA;  20383 MW;  575AEF192207EEFC CRC64;

  Query Match             96.7%;  Score 898;  DB 237;  Length 179;
  Best Local Similarity   96.6%;  
  Matches  173;  Conservative    2;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 MKALIVFSSRDGQTRAIA SYIANTLKGTLECDVVNVLNANDIDLSQYDRVAIGASIRYGR 60

Db          1 MKALIVFSSRDGQTRAIA SSIANTLKGTLECDVVNVLNANDIDLGQYDRVMIGASIRYGR 60

Qy         61 FHPAVNQFIRKHLTSLQQLPSAFFSVNLTARKPEKRTIQTNAYTRKFLLNSPWQPDLCCV 120
              ||||||||| |||||||||||||||||||||||||||||||||||||||:||||||||||
Db         61 FHPAVNQFIHKHLTSLQQLPSAFFSVNLTARKPEKRTIQTNAYTRKFLLSSPWQPDLCCV 120

Qy        121 FAGALRYPRYRWFDRVMIQLIMRITGGETDSTKEIEYTDWQQVARFAQDFAQLAAKNPA 179
              |||||||||||||||||||||||:|||||||||||||||||||||||||||||||||||
Db        121 FAGALRYPRYRWFDRVMIQLIMRMTGGETDSTKEIEYTDWQQVARFAQDFAQLAAKNPA 179



	The cloning and sequencing of the gene and the cDNA encoding C6DHI2 includes the generation of a recombinant DNA molecule comprising the C6DHI2-encoding nucleic acid, and also inherently includes the generation of transgenic bacterial cells that comprised  C6DHI2, at least for sequencing purposes; it is axiomatic that sequencing technology in 2014 required cloning of the Pectobacterium carotovorum subsp. carotovorum (strain PC1) DNA into a DNA vector that was amplified in a bacterial host (i.e. transgenic cell) such as Escherichia coli.
	Therefore, claims 1, 6, and 9 are interpreted to read on bacterial cells (as cells in which genome the DNA construct is present) that were used as hosts for the A0A093V7L1-encoding nucleic acid sequence in the process of its identification, cloning, and sequencing. 
	Accordingly, the sequence of the Pectobacterium carotovorum subsp. carotovorum (strain PC1) protoporphyrinogen oxidase with a UniProtKB Accession No. C6DHI2 anticipated the claimed invention.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over HORIKOSHI (Horikoshi et al., United States Patent No. 6,905,852 B1, granted June 14, 2005; see IDS filed 06/25/2019) in view of APONTE (Aponte et al., United States Patent Application Publication No. 2014/0123340 A1, published May 1, 2014; see IDS filed 06/25/2019) and the sequence of a Pectobacterium polaris menaquinone-dependent protoporphyrinogen IX dehydrogenase with a UniProtKB Accession No. A0A093V7L1, published 26 November 2014.  
The claims are drawn to a recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid molecule encoding a protein that has at least 85% sequence identity to amino acid sequence of SEQ ID NO:6, wherein the protein has herbicide-insensitive protoporphyrinogen oxidase activity; wherein the nucleic acid molecule is SEQ ID NO:42; wherein the heterologous promoter is functional in a plant cell; wherein the nucleic acid molecule is operably linked to a DNA molecule encoding a targeting sequence that functions to localize an operably linked protein within a cell; to a DNA construct comprising the recombinant DNA molecule; wherein the molecule further comprises an operably linked DNA molecule encoding a targeting sequence that functions to localize the protein within a cell; wherein the protein confers PPO herbicide tolerance to said cell; and wherein the DNA construct is present in the genome of a transgenic plant, seed, or cell.
HORIKOSHI teaches herbicide-resistant protoporphyrinogen oxidase isolated from Nicotiana tabacum (entire document; see, e.g., col. 2, lines 42-49). 
Id.; see Abstract, for example). The protoporphyrinogen oxidase, which is highly tolerant to photobleaching herbicide, makes it possible to construct plants highly tolerant to photobleaching herbicide via the expression of this enzyme in host plants (Id.). 
HORIKOSHI also teaches a protoporphyrinogen oxidase gene comprising the nucleotide sequence represented by SEQ ID NO:3 or the nucleotide sequence in which one or more nucleotide in SEQ ID NO:3 is deleted, added, or substituted and which encode a polypeptide having an activity substantially equivalent to that of the protoporphyrinogen oxidase (col. 3, lines 7-13). 
HORIKOSHI teaches that protoporphyrinogen oxidase is an enzyme which converts protoporphyrinogen IX into protoporphyrin IX, in a tetrapyrrole synthesis system which exists universally in all organism. This enzyme is thought to be a target enzyme of a photobleaching herbicide. For example, the HemG of E. coli has been isolated as a protoporphyrinogen oxidase gene in 1993 (col. 1, lines 21-28).  
	It is noted that the protoporphyrinogen oxidase of instant SEQ ID NO:6 may be derived from HORIKOSHI’s herbicide-tolerant protoporphyrinogen oxidase comprising a polypeptide having the amino acid sequence represented by SEQ ID NO:2 or mutated peptides derived therefrom by deletion, addition, substitution, etc. of one or more amino acids in the above amino see supra). 
	HORIKOSHI teaches that the DNA of the invention can be prepared by degeneration of genetic code, and by changing the nucleotide sequence of the gene, without changing the encoding amino acid. Thus, the DNA of the invention comprises all nucleotide sequences which are based on the degeneration of the gene encoding the objective polypeptide (col. 3, lines 20-28). 
	HORIKOSHI teaches a transgenic plant comprising the recombinant DNA molecule encoding protoporphyrinogen oxidase, and a method for conferring PPO herbicide tolerance to a plant by expressing the recombinant DNA molecule for protoporphyrinogen oxidase (i.e., the DNA construct is present in the genome of a transgenic plant) (col. 7, lines 36-43).
HORIKOSHI does not explicitly teach a recombinant DNA molecule that comprises a nucleic acid sequence encoding the protoporphyrinogen oxidase of instant SEQ ID NO:6; or that comprises a targeting peptide. However, such claimed compositions would have been prima facie obvious to a person of ordinary skill in the art at the time of filing the instant application for the following reasons. 
APONTE teaches plants having increased tolerance to herbicides (entire document), teaches a method for controlling undesired vegetation at a plant cultivation site, by providing a plant that comprises a nucleic acid comprising a nucleotide sequence encoding a wild-type or a mutated protoporphyrinogen oxidase (PPO) which is resistant or tolerant to a benzoxazinone-derivative herbicide, and teaches plants comprising wild-type or mutated PPO enzymes, and methods of obtaining such plants (Id., see Abstract, for example). 

APONTE teaches that, to obtain plants that are tolerant or resistant to herbicide, a nucleic acid is “over-expressed” by methods and means known to the person skilled in the art (page 23, paragraph 0326). “Increased expression” or “overexpression” means any form of expression that is additional to the original wild-type expression level. Methods for increasing expression of genes or gene products are well documented in the art and include overexpression driven by appropriate promoters (Id., paragraph 0327). The promoter may be foreign or heterologous, to the plant host and/or to the mut-PPO nucleic acid sequence of the invention (page 28, paragraph 0360). Where the promoter is “foreign” or "heterologous” to the mut-PPO nucleic acid sequence of the invention, it is intended that the promoter is not the native or naturally occurring promoter for the operably linked mut-PPO nucleic acid sequence of the invention (Id.). 
APONTE teaches that "transgenic”, "transgene" or "recombinant” means with regard to a nucleic acid sequence, an expression cassette, gens construct or a vector comprising the nucleic acid sequence or an organism transformed with the nucleic acid sequences, expression cassettes or vectors according to the invention (page 25, paragraph 0340) (i.e., a recombinant DNA 
APONTE teaches mut-PPO nucleic acids of the invention in expression cassettes for expression in the plant of interest. The cassette will include regulatory sequences operably linked to a mut-PPO nucleic acid sequence of the invention. The term “regulatory element” refers to a polynucleotide that is capable of regulating the transcription of an operably linked polynucleotide. It includes, but not limited to, promoters, enhancers, introns, 5′ UTRs, and 3′ UTRs. By “operably linked” is intended a functional linkage between a promoter and a second sequence, wherein the promoter sequence initiates and mediates transcription of the DNA sequence corresponding to the second sequence. Generally, operably linked means that the nucleic acid sequences being linked are contiguous and, where necessary to join two protein coding regions, contiguous and in the same reading frame (page 27, paragraph 0358). The expression cassette will include in the 5′-3′ direction of transcription, a transcriptional and translational initiation region (i.e., a promoter), a mut-PPO nucleic acid sequence of the invention, and a transcriptional and translational termination region (i.e., termination region) functional in plants (page 29, paragraph 0360). 
APONTE teaches that tissue-preferred promoters can be utilized to target enhanced mut-PPO expression within a particular plant tissue (paragraph 0367, bridging pages 28-29). The nucleic acids of interest can also be targeted to the chloroplast for expression. In this manner, where the nucleic acid of interest is not directly inserted into the chloroplast, the expression cassette will additionally contain a chloroplast-targeting sequence comprising a nucleotide sequence that encodes a chloroplast transit peptide to direct the gene product of interest to the chloroplasts. Such transit peptides are known in the art. With respect to chloroplast-targeting Id.).
APONTE teaches PPO variants that include those sequences which, because of the degeneracy of the genetic code, encode the identical amino acid sequence of the native protein (page 15, paragraph 0221). Where appropriate, the gene(s) may be optimized for increased expression in the transformed plant. That is, the genes can be synthesized using plant-preferred codons for improved expression (page 28, paragraph 0362).
APONTE teaches the availability of many methods well known to the skilled artisan for obtaining suitable candidate nucleic acids for identifying a nucleotide sequence encoding a mut-PPO from a variety of different potential source organisms including microbes, plants, fungi, algae, mixed cultures, etc. (page 23, paragraph 0320). These methods include inter alia the preparation of cDNA or genomic DNA libraries, the use of suitably degenerate oligonucleotide primers, the use of probes based upon known sequences or complementation assays (for example, for growth upon tyrosine) as well as the use of mutagenesis and shuffling in order to provide recombined or shuffled mut-PPO-encoding sequences (Id.).
	The sequence of the menaquinone-dependent protoporphyrinogen IX dehydrogenase from Pectobacterium polaris with a UniProtKB Accession No. A0A093V7L1 has been publicly available since at least 26 November 2014. This sequence is 100% identical to instant SEQ ID NO:6; see alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:6 AND A0A093V7L1
RESULT 1
A0A093V7L1_9GAMM
ID   A0A093V7L1_9GAMM        Unreviewed;       179 AA.
AC   A0A093V7L1;

DT   26-NOV-2014, sequence version 1.
DT   07-OCT-2020, entry version 28.
DE   SubName: Full=Menaquinone-dependent protoporphyrinogen IX dehydrogenase {ECO:0000313|EMBL:QHQ24086.1};
DE            EC=1.3.5.3 {ECO:0000313|EMBL:QHQ24086.1};
DE   SubName: Full=Protoporphyrinogen oxidase {ECO:0000313|EMBL:RUS00568.1};
DE            EC=1.3.3.4 {ECO:0000313|EMBL:RUS00568.1};
GN   Name=hemG {ECO:0000313|EMBL:QHQ24086.1};
GN   ORFNames=GMX10_08350 {ECO:0000313|EMBL:QHQ24086.1}, KHDHEBDM_01579
GN   {ECO:0000313|EMBL:RUS00568.1};
OS   Pectobacterium polaris.
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
OC   Pectobacteriaceae; Pectobacterium.
OX   NCBI_TaxID=2042057 {ECO:0000313|EMBL:RUS00568.1, ECO:0000313|Proteomes:UP000267834};
RN   [1] {ECO:0000313|EMBL:RUS00568.1, ECO:0000313|Proteomes:UP000267834}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=F109 {ECO:0000313|EMBL:RUS00568.1,
RC   ECO:0000313|Proteomes:UP000267834};
RA   Miroshnikov K., Vo T.N.H., Khodykina M.V., Kabanova A.M., Shneider M.,
RA   Korzhenkov A., Toschakov S.V., Miroshnikov K.A., Ignatov A.N.;
RT   "Genomes of strain of Pectobacterium carotovorum causing soft rot disease
RT   of Potato in Russia.";
RL   Submitted (NOV-2018) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:QHQ24086.1, ECO:0000313|Proteomes:UP000464054}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=PZ1 {ECO:0000313|EMBL:QHQ24086.1,
RC   ECO:0000313|Proteomes:UP000464054};
RA   Jee S.;
RL   Submitted (NOV-2019) to the EMBL/GenBank/DDBJ databases.
CC   -!- COFACTOR:
CC       Name=FMN; Xref=ChEBI:CHEBI:58210;
CC         Evidence={ECO:0000256|ARBA:ARBA00001917};
CC   -!- SIMILARITY: Belongs to the flavodoxin family.
CC       {ECO:0000256|ARBA:ARBA00005267}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP046377; QHQ24086.1; -; Genomic_DNA.
DR   EMBL; RRYS01000005; RUS00568.1; -; Genomic_DNA.
DR   RefSeq; WP_039482948.1; NZ_WUCO01000005.1.
DR   EnsemblBacteria; KFX16533; KFX16533; KP17_06525.
DR   KEGG; ppoa:BJK05_17585; -.
DR   KO; K00230; -.
DR   Proteomes; UP000267834; Unassembled WGS sequence.
DR   Proteomes; UP000464054; Chromosome.
DR   GO; GO:0009055; F:electron transfer activity; IEA:InterPro.
DR   GO; GO:0010181; F:FMN binding; IEA:InterPro.
DR   GO; GO:0004729; F:oxygen-dependent protoporphyrinogen oxidase activity; IEA:UniProtKB-EC.
DR   Gene3D; 3.40.50.360; -; 1.
DR   InterPro; IPR008254; Flavodoxin/NO_synth.
DR   InterPro; IPR001226; Flavodoxin_CS.
DR   InterPro; IPR026816; Flavodoxin_dom.
DR   InterPro; IPR029039; Flavoprotein-like_sf.
DR   Pfam; PF12724; Flavodoxin_5; 1.
DR   SUPFAM; SSF52218; SSF52218; 1.
DR   PROSITE; PS00201; FLAVODOXIN; 1.
DR   PROSITE; PS50902; FLAVODOXIN_LIKE; 1.
PE   3: Inferred from homology;
KW   Flavoprotein {ECO:0000256|ARBA:ARBA00022630};

KW   Oxidoreductase {ECO:0000313|EMBL:RUS00568.1}.
FT   DOMAIN          3..171
FT                   /note="Flavodoxin-like"
FT                   /evidence="ECO:0000259|PROSITE:PS50902"
SQ   SEQUENCE   179 AA;  20457 MW;  1AC6CC18634BE7E3 CRC64;

  Query Match             100.0%;  Score 929;  DB 106;  Length 179;
  Best Local Similarity   100.0%;  
  Matches  179;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKALIVFSSRDGQTRAIA SYIANTLKGTLECDVVNVLNANDIDLSQYDRVAIGASIRYGR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKALIVFSSRDGQTRAIA SYIANTLKGTLECDVVNVLNANDIDLSQYDRVAIGASIRYGR 60

Qy         61 FHPAVNQFIRKHLTSLQQLPSAFFSVNLTARKPEKRTIQTNAYTRKFLLNSPWQPDLCCV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FHPAVNQFIRKHLTSLQQLPSAFFSVNLTARKPEKRTIQTNAYTRKFLLNSPWQPDLCCV 120

Qy        121 FAGALRYPRYRWFDRVMIQLIMRITGGETDSTKEIEYTDWQQVARFAQDFAQLAAKNPA 179
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FAGALRYPRYRWFDRVMIQLIMRITGGETDSTKEIEYTDWQQVARFAQDFAQLAAKNPA 179



Given HORIKOSHI teaches a protoporphyrinogen oxidase tolerant to photobleaching herbicide and derivatives thereof, teaches the isolation of a HemG a protoporphyrinogen oxidase gene from a bacterium, and teaches transgenic plants comprising the recombinant DNA molecule encoding PPO; given APONTE teaches recombinant DNA that comprises heterologous PPO-encoding nucleic acid sequences, teaches tissues specific promoters, teaches targeting sequences, expression vectors, constructs, and transformed plants overexpressing PPOs and PPO variants; it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the application was filed to use and to modify the compositions and methods taught by HORIKOSHI and APONTE, and to test the function of the known Pectobacterium polaris PPO with a UniProtKB Accession No. A0A093V7L1, by expressing it in a host cell (e.g., bacterial, plant); thus arriving at the Applicants’ invention with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of identifying additional PPOs that can confer herbicide tolerance in transgenic plants, as taught by HORIKOSHI and APONTE. In fact, HORIKOSHI E. coli mutant strain in which hemG is deleted, and isolating a cDNA clone which complements the growth (col. 6, line 66 – col. 7, line 9).  
Given APONTE teaches target sequences for targeting proteins to subcellular compartments, it would have been obvious to a person having ordinary skill in the art to generate expression constructs that target the desired PPO to a particular cellular location. 
Given both HORIKOSHI and APONTE teach codon degeneration, and given APONTE teaches gene optimization for increased expression in the transformed plant, using plant-preferred codons for improved expression, it would have been obvious to one of ordinary skill in the art to optimize the identified known Pectobacterium polaris PPO with the sequence identified as A0A093V7L1 for expression and protoporphyrinogen oxidase activity in transformed plants; accordingly, the generation of the recombinant DNA encoding the polypeptide of instant SEQ ID NO:6 would have been mere optimization of the compositions and methods and a design choice, absent evidence to the contrary. 
	Bioinformatic analysis, in silico, cDNA library, and genomic library screening, DNA isolation and identification, recombinant DNA technology including vectors, constructs, targeting peptides, codon optimization, bacterial and plant transformation, and assaying PPO activity are techniques that were routine in the art at the time the application was filed, as taught by the cited references and the state of the art in general. 

Summary
No claim is allowed.

Examiner’s Contact Information
                                                                                                                                                                      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663


/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663